Citation Nr: 0418845	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO rating decision which 
granted service connection and a 10 percent rating for PTSD.  
In October 2000, the veteran testified at a Travel Board 
hearing at the RO.  In December 2000, the Board remanded this 
appeal to the RO for further development.  A September 2001 
RO decision, in pertinent part, increased the rating for the 
veteran's PTSD to 30 percent.  The veteran continues to 
appeal for a higher rating.  In April 2003, the Board again 
remanded this appeal to the RO for further development.  

In a statement received in March 2004, the veteran raised the 
issue of entitlement to an increased rating for his service-
connected gunshot wound residuals of the right shoulder.  
Such issue is not before the Board at this time and is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.


REMAND

This case was previously remanded by the Board in December 
2000 and April 2003.  Both remands, in part, requested that 
the RO obtain a complete copy of a February 1998 VA 
examination report.  As noted in the prior remands, a 
complete copy of the February 1998 VA examination report is 
not associated with the claims folder as pages 2 and 4 of the 
report are missing.  Subsequent to the April 2003 remand, 
there is an April 2003 notation in the record that the 
examination was completed on February 10, 1998 and that the 
results were faxed to the RO on February 19, 1998.  The 
notation indicates that the examination report is in the file 
and that it is marked with a yellow tag.  However, as noted 
above, the complete February 1998 examination report is not 
of record.  The February 1998 examination report that is of 
record is missing pages 2 and 4.  There is no indication that 
the complete copy of the examination report was ever 
requested by the RO.  Therefore, the case must again be 
remanded for such development.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

Additionally, the Board notes that in a March 2004 statement, 
the veteran referred to a new claim for an increased rating 
for his gunshot wound residuals of the right shoulder as well 
as to his claim for an increased rating for PTSD.  He 
reported that he received treatment at the Montgomery, 
Alabama VA Medical Center.  It is unclear whether the veteran 
has received any treatment for his service-connected PTSD at 
such facility.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
a complete copy of the February 1998 VA examination report 
and any recent treatment records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO should contact the Tuskegee, 
Alabama VA Medical Center and the 
Montgomery, Alabama VA Medical Center in 
an effort to obtain a complete copy of the 
February 1998 VA examination report to 
associate with the claims file.  The 
results of the efforts to obtain the 
report should be documented in the claims 
file, including any negative results.  

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since February 1998 for 
psychiatric problems, and the RO should 
then obtain copies of the related medical 
records.  

3.  Thereafter, the RO should review the 
claim for a higher rating for PTSD.  If 
the claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




